— Appeal by the defendant from an *408amended judgment of the Supreme Court, Westchester County (Colabello, J.), rendered January 25, 1985, convicting him of violation of probation, upon his plea of guilty, and imposing sentence.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf People v Gonzalez, 47 NY2d 606). Thompson, J. P., Niehoff, Weinstein and Spatt, JJ., concur.